DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The written description (noting paragraph [0011] in particular) fails to support/agree with the following limitations presented in the claims:
a drum lug nut; lug nut receiving end
a first cross member
cross member having a receiving socket formed at a distal end
a receiving cup (finger receiving cup 130; finger receiving cup 330)
receiving cup affixed to the distal end of the first cross member (finger receiving cup is positioned [0011](last sentence))
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 
35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6 and 11 recite the limitations – “first cross member” and “lug nut."  However, as noted in the objection to the specification supra, there is insufficient antecedent basis for these limitations in the claim.  The examiner further notes that the invention as presented in claims 1-5 and 11-15 is inconsistent with the invention as presented in the Specification.  Furthermore, claims 1 and 11 indicate that both “a receiving socket”(line 2 of each claim) and “a receiving cup”(line 7) are formed/affixed at the distal end of the first cross member; again, adding to the confusion between the language of the written description and that of the claims.
Conclusion
Since there is a lack of agreement and clarity between the written description and the language of the claims, the claims will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the metes and bounds of the claimed subject matter, In re Steele, 308 F.2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).
However, it would appear from the written description that the provision of a finger receiving cup, bearing, cavity ensemble in a 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parks (D897814 and D897813), Shigenaga (US 2003/0159550 A1), and Mahon (D404986), respectively, provide a drum key.  Klang (3,388,622), Snow (5,706,709), Schuster (6,095,018), Scott et al. (US 2008/0028899 A1), Johnson et al. (US 2009/0183607 A1), Nguyen et al. (7,905,162), and Grzybowski (US 2020/0282543 A1), in various forms respectively, provide a speed tool.  Ma (10,207,398) and Davis (10,040,185) provide a tool having a first member with a socket at a first end and a cross member where the first member is joined to the cross member at a medial point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/